Citation Nr: 1343263	
Decision Date: 12/30/13    Archive Date: 01/07/14

DOCKET NO.  13-23 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for kidney cancer with the removal of the left kidney.




ATTORNEY FOR THE BOARD

Y. Curtis, Associate Counsel









INTRODUCTION

The Veteran served on active duty with the United States Navy from May 1979 to February 1984 and served on active duty with the Reserves from January 1991 to June 1991.
 
This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2011rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for kidney cancer with the removal of her left kidney due to asbestos exposure.  Her DD-214 shows that she worked as a construction mechanic and asbestos exposure is considered probable based on her military occupational specialty. The post-service records reveal that the Veteran had her left kidney removed due to a diagnosis of kidney cancer. 

In support of her claim, the Veteran's representative submitted a medical opinion from Dr. Matthew Lux and excerpts from a 1989 National Institute of Health study.  Dr. Lux noted that he treated the Veteran for kidney cancer, which has been linked to asbestos exposure and has been found to be a minor risk factor for the development of kidney cancer.  It is unclear from the record, whether Dr. Lux is commenting on the specific etiology of the Veteran's cancer or the general link and risk associated with the development of kidney cancer and exposure to asbestos.  Additionally, Dr. Lux's opinion is not supported by a rationale.  The excerpts from a 1989 National Institute of Health study concluded that asbestos should be regarded as a probable cause of human kidney cancer.  While the 1989 study reveals a possible link between the Veteran's kidney cancer and asbestos exposure, a medical opinion based on a review of the Veteran's full medical history is required to determine whether her kidney cancer, and the subsequent removal of her left kidney, was due to asbestos exposure during service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination by an appropriate medical professional.  The entire claim file (i.e., the paper claim file and any medical records contained in Virtual VA, CAPRI, and AMIE) should be reviewed by the examiner.  

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's kidney cancer and subsequent removal of her left kidney is related to the Veteran's military service, to include any asbestos exposure as may have occurred in service.

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known factors) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training.)

2.  Review the claim file to ensure that all of the foregoing development has been completed, and arrange for any additional development indicated.  Then readjudicate the claim on appeal.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative an appropriate period of time to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



